feb a w997 internal_revenue_service national_office technical_advice_memorandum index no control no taxpayers’ names cc ebeo br5- tam-78156-96 taxpayers’ address taxpayer_identification_number kthis document may nob be us sec_6110 j ed or cited as precedent of the internal_revenue_code years involved date of conference legend corporation a b insurance_company issue whether the proper premium rates were used to determine the cost of insurance in connection with arrangements split dollar life_insurance facts a and b are executives of corporation two life_insurance policies owned by corporation are at issue in this memorandum both dollar_figure 6u policies were issued by insurance_company the insured on one of the policies and b other corporation a and b whereby the death_benefits paid under the policies will be split between corporation and the executives in a manner set forth in the agreements the entire cost of the premiums for both policies is paid_by corporation has entered into separate agreements with is the insured of the a is the person named as the policy on a‘s life is a flexible premium variable whole upon a‘s death life policy with a face_amount of dollar_figure million insurance_company will pay insurance proceeds to corporation in an amount equal to total premiums_paid or advanced by corporation in the remaining insurance proceeds will connection with the policy be paid to a‘s spouse the proceeds to be paid upon a‘s death is based on a formula that includes the policy’s face_amount and its policy account under the terms of the policy the amount of a participating whole life policy the policy on b‘s life is dividends payable may be taken as with a face_amount of dollar_figure cash used to pay premiums or provide paid-up additional whole life upon insurance or left in the policy to accumulate with interest b's death insurance_company will pay proceeds to corporation in an amount equal to total premiums_paid or advanced by corporation in connection with the policies to corporation insurance proceeds will be paid to b’s spouse the remaining for purposes of calculating the value of the current insurance protection to a and b insurance_company and or its agent supplied corporation with premium rates applicable to a yearly renewable a memorandum from insurance_company to term plan for three years its agency managers concerning these rates states in relevant part this term policy is renewable annually to the end of the there is no conversion privilege third policy year it the policy has a minimum face_amount of dollar_figure available on an annual premium basis only and is non- participating is there are two premium bands a there are separate male female and the unisex rates are for the employer- premiums are guaranteed low band for policies with face amounts up to dollar_figure and a high band for policies with face amounts of dollar_figure and above unisex rates sponsored market only should be added to the first-year premium to determine the actual economic benefit for split-dollar and pension_plan sales displayed in exhibit i insureds who are smokers retained since there will be no rate leaflet standard and class premium rates are class s rates are applicable to this exhibit should be the policy fee is dollar_figure this fee only regular underwriting is available the policy is not available on a preferred classified or substandard basis internal_revenue_service rulings permit the use of an insurer’s yearly renewable term premium rates available to all standard risks in lieu of use these first-year term rates in single-life split- dollar sales illustrations rates ps agents may separate sales illustrations for the policy itself are not available fhe rates in the various tables attached to the memorandum are for each issue age increasing similarly the rates for policy year are higher than those by issue age and by policy year rates are provided for policy year sec_1 through policy year are higher than those for year age for year standard high-band table the annual rates per dollar_figure of insurance at issue age x are dollar_figure in policy year dollar_figure in policy year the rates are dollar_figure and dollar_figure in policy year and dollar_figure in policy year in policy year for instance under the unisex dollar_figure in policy year at the next issue age at the next issue at issue age x i the rates for the estimates for all policy years are insurance_company or its agent calculated for corporation the amounts includible in the income of the executives using the high- band standard unisex rates based on the executives’ ages but use the rates for policy year for all years based on a rate of dollar_figure for a who was age x the rate for policy following year are based on a rate of dollar_figure the rate for policy year at issue age x rather than dollar_figure the year for an individual whose policy was issued at age x calculations included at least for the first two years the dollar_figure policy fee for example in the year of issue calculations are calculations for the law_ and analysis of the annual premiums revrul_64_328 1964_2_cb_11 considers a so-called split dollar arrangement in which the employer provides the funds to pay the part of the annual premiums equal to the increase in the policy's cash_surrender_value each year and the employee pays the the employer is entitled balance if any to receive out of the proceeds of the policy an amount equal to the policy’s cash_surrender_value or at least a sufficient part thereof to equal the funds it has provided for premium payments the employee has the right to name the beneficiary of the balance of the effect any proceeds payable by reason of the employee’s death of the arrangement is that the earnings on the investment element in the contract are used to provide all or a portion of the cost of the employee's insurance protection an economic benefit the value of which must be included in the employee’s gross_income the service o t f a continuing annual_benefit so long as states in that ruling that in a situation in which the economic benefit to the employee is the split dollar arrangement is kept in force the amount to be included annually is the annual value of the benefit received by the employee under the arrangement therein the ruling holds that the value of the benefit received by the employee is an amount equal to the one-year term cost of the life_insurance protection to which the employee is entitled from less the portion if any provided by the employee year to year the ruling further holds that the cost of life_insurance protection as shown in the table contained in revrul_55_747 1955_2_cb_228 may be used to compute the one-year term cost under the arrangement described revrul_66_110 1966_1_cb_12 amplified by rev_rul the however the employee may receive other_benefits such a sec_11 provides that in the arrangement described in c b rul current insurance protection is the only economic rev benefit that the employee receives and consequently only the value of that benefit is referred to as being includible in the employee's income cash dividends or additional life_insurance the value of which would likewise be includible in the employee’s gross_income amount includible in the employee's gross_income each year is equal to the excess of the total value of all the benefits received under the arrangement for such year over the amount if any provided by the employee for that year dividends payable under a policy that if the dividend is distributed to the employee the amount of the dividend must be aggregated with the other_benefits received by the employee under the arrangement for purposes of determining the amount includible in similarly if the dividend is used to the employee's gross_income purchase for the employee additional one-year term_insurance or paid-up -life insurance in which the employee has a nonforfeitable interest for a period of more that one year the employee receives an additional economic benefit the value of which is equal to the in the case where the dividend is used to amount of dividend purchase additional paid-up life_insurance for a period of more than one-year the employer retains the right to the cash_surrender_value of such additional insurance the annual value of the additional insurance coverage is includible in the employee‘s income in the same manner as set forth in rev the ruling provides with respect to rul if revrul_66_110 further provides that in any case where the current published premium rates per dollar_figure of insurance protection charged by an insurer for individual one-year term life_insurance available to all standard risks are lower than those set forth in such published rates may be used in place of the rev rates set forth in that revenue_ruling for determining the cost of insurance in connection with individual policies issued by the same insurer and used for split dollar arrangements rul revrul_67_154 supra considers whether it substitute an insurer's published one-year term_insurance rates for is proper to those set forth in revrul_55_747 where the insurer’s published rates are applicable only under a dividend option whereby term_insurance may be purchased with dividends on existing policies and are lower than the premium rates charged by the insurer for other individual one-year term life_insurance policies states in that ruling that in referring to rates that may be substituted for those in revrul_55_747 revrul_66_110 contemplates gross premium rates charged by an insurer for initial dividend option issue insurance available to all standard risks rates are not available to all standard risks since an individual seeking to purchase only a basic policy of term_insurance could not obtain it at those rates substituted for the rates set forth in revrul_55_747 accordingly such rates may not be the service applying the above principles to the split dollar life the insurance arrangements entered into by corporation with a and b executives must include in income each year an amount equal to the excess of the total value of all the benefits received under the arrangements for such year over the amount if any provided by the the documents sent to us indicate that for employee for that year the years involved all benefits received by a and b due to premium payments by the corporation earnings on the investment portion of the policy as well as dividends_paid under the policy were in the for each year involved form of current insurance protection a and b must include in income the one-year term cost of the life_insurance protection to which each is entitled total death_benefits payable under the policy for the year involved minus the portion of death_benefits payable to corporation generally determined using the rates in the table contained in revrul_55_747 rates may be substituted for determining such cost maintains that the rates furnished by insurance_company do not satisfy the requirements of rev ruls and they cannot be used in place of the rates set forth in rev the one-year term cost of the life_insurance protection is however rates that comply with rev ruls and often referred to as the p sec_58 cost or pursuant to rev the revenue_agent we agree so that rul p sec_58 thus rul revrul_66_110 requires that the insurer's rates used as a cost be current published one-year substitute for the ps individual term rates available to all standard risks revrul_67_154 the requirements of rev - rul will not be met unless an individual seeking to purchase only a basic policy of initial issue term_insurance could obtain it at those rates rates used by the insurance_company to calculate amounts to be included in a and b’s gross_income fail these requirements for a first the rates are not one-year term rates number of reasons they are three-year duration rates available to all standard risks since they apply only to nonsmokers in the life_insurance industry nonsmokers are generally considered either a preferred risk or a subclass of the standard risk classification with smokers being another subclass of the standard second the rates are not pursuant to the tangs thus because these rates are not available so that they are not available to individuals seeking to also the rates used apply only to policies of dollar_figure or risk classification to standard risk smokers they are not available to all standard risks more purchase only a basic policy of term_insurance of less than that amount employer-sponsored market and are not therefore available to standard risk individuals who do not have an employer sponsor finally the file contains no indication that these rates have been published as required by revrul_66_110 to ensure their rates trustworthiness for use as in addition the rates used are only available for the a substitute for the ps in the request for technical_advice the agent has expressed’ rul neither insurance_company nor the insurance agent who sold concern that insurance_company has furnished corporation with premium rates that do not comply with the requirements of rev the policies to corporation have participated in this technical_advice request this memorandum with respect to penalties imposed under the internal_revenue_code that might apply to insurance_companies and or insurance agents who furnish incorrect substitute premium rates to taxpayers for purposes of calculating amounts to be included in gross_income by reason of participating in a split dollar life_insurance arrangement therefore we decline to make any conclusions in conclusion the premium rates furnished to corporation by insurance_company cannot be used as because they are not the insurer’s current published one- year initial issue individual term rates available to all standard risks a substitute for the rates set forth in rev_rul
